Citation Nr: 1400893	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-21 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated 30 percent prior to February 26, 2009; 50 percent from February 26, 2009; and 70 percent from February 11, 2012.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 December 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for PTSD and assigned an initial disability rating.  This case was previously before the Board in February 2012, when it was remanded for additional development of the evidence.  A Travel Board hearing was held before the undersigned in October 2011.

During the processing of the February 2012 Board remand, the RO issued a rating decision in May 2012 partially granting the appeal by awarding an increased 70 percent disability rating for PTSD effective from February 2012; the Board has updated the characterization of the issue on the title page to reflect this change in the assigned ratings.

The Board observes that the Veteran's electronic claims-file contents in Virtual VA include what appears to be an unsigned draft rating decision dated in March 2012.  There is no indication that this draft rating decision was finalized or ever actually issued.  The subsequent May 2012 RO rating decision is signed and was issued to the Veteran, and there is no reference to the March 2012 draft decision in any issued adjudicative document (including the May 2012 rating decision and the May 2012 supplemental statement of the case).  The Board finds that the May 2012 rating decision (and the May 2012 supplemental statement of the case) reflect the correct actual RO-level adjudications during the processing of the remand, and the March 2012 draft document has no pertinent effect.

In addition, the Board finds that the issue of entitlement to a TDIU has been raised by the record as part of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this regard, the Veteran's representative asserted a claim of entitlement to TDIU as part of this appeal in the recent October 2013 written statement.  As it is now clear that the Veteran wishes to pursue a claim for a TDIU, the Board finds that a remand is appropriate.  Accordingly, for purposes of clarity, this issue is listed on the first page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the introduction, the Veteran's claim for an increased rating now includes the issue of entitlement to a TDIU.  The Board acknowledges the judicial holding in Rice, in which the United States Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  The recent October 2013 submission from the Veteran's representative contends that the Veteran is unemployable specifically as a result of his PTSD impairment.  The TDIU issue has now been raised.

Upon remand, the agency of original jurisdiction (AOJ) is tasked with development of the TDIU claim, including with regard to information of the Veteran's employment history and with regard to obtaining additional medical evidence or medical opinions, as is deemed necessary to develop the TDIU claim.  As the Veteran's single service-connected disability at this time is PTSD, and as the Veteran's representative has recently asserted that the PTSD pathology alone renders the Veteran unemployable, the Board observes that the forthcoming development of the TDIU aspect of this appeal will be pertinent to the Veteran's claim for an increased disability rating for PTSD.

In considering how to proceed at this time, the Board has additionally considered (1) that there appear to be outstanding VA treatment records from the past two years pertaining to the Veteran's ongoing PTSD treatment, and (2) that the most recent VA examination associated with this appeal was conducted nearly two years ago.  The Board notes that review of the claims-file (including Virtual VA) reflects that the last date of the Veteran's VA treatment records available for review is in March 2012, with the last VA mental health treatment report from that same month.  The pertinent March 2012 report shows that the doctor managing the Veteran's mental health care evaluated the Veteran's psychiatric health and advised the Veteran to increase his medication dosage, advised him to enter regular therapy, and advised him to follow-up for consultation and supportive care with increased frequency.  The Veteran declined each of these recommendations from the doctor.  However, the Veteran and the doctor made a plan for the Veteran to again follow-up for medication monitoring and supportive therapy in 4 to 5 months.  At this frequency, it is reasonable to expect that at least 4 more recent pertinent reports of this nature (which include substantive assessments of the Veteran's psychiatric functioning) covering the most recent period of nearly 2 years are part of the Veteran's VA treatment records and not included in the claims-file.  As VA medical records are constructively of record and must be obtained, the RO/AMC should obtain VA treatment records from March 2012 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

In light of the fact that the TDIU issue, now part and parcel with the increased rating appeal, requires additional development and assessment of the impact of the Veteran's PTSD (as the lone service-connected disability) upon his functioning, the Board finds that a final appellate decision of the PTSD rating is premature at this time pending the pertinent forthcoming development and pending action to associate the outstanding pertinent VA medical records with the claims-file.

With consideration of the continuing passage of time since the Veteran's last VA examination for the purposes of this appeal, and in the interest of assuring that the record is adequate for appellate review at the future date upon which this case may return to the Board, it is appropriate to direct that the Veteran be afforded a new VA psychiatric examination to evaluate the up-to-date severity of his PTSD.  (The Board observes that the February 2012 VA examination report and its addenda indicate that the Veteran's PTSD symptoms had been increasing in severity over the years and were waxing and waning in periods, with some suggestion of pertinently greater disability during some periods of increasing impairment.  An updated VA examination report following up upon these indications may be helpful to informed appellate review concerning the appropriate current disability rating.)

The Board regrets additional delay in this case, but notes that the Veteran has already been awarded a partial grant of his appeal during the processing of the prior remand and the Board notes that the purpose of this remand is to provide appropriate consideration to the Veteran's recently advanced contention of entitlement to TDIU as well as to ensure that all pertinent evidence is available for review in final appellate adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran appropriate notice under the VCAA specific to a TDIU claim.

2.  The RO/AMC should develop for adjudication the issue of whether the Veteran is entitled to TDIU on the basis of the Veteran's service-connected disability.  The RO/AMC should complete all required development of the Veteran's employment history and obtain any additional medical evidence or medical opinion, as is deemed necessary.

3.  The RO/AMC should obtain, and associate with the claims file, copies of all pertinent VA treatment records from March 2012  to the present.

4.  The RO/AMC should schedule the Veteran for a VA PTSD examination for the purpose of determining the current severity of his PTSD.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Examination findings should be reported to allow for application of VA rating criteria for PTSD.  A GAF score should be assigned for the PTSD.  Additionally, the examiner should comment on the impact of the PTSD impairment on the Veteran's ability to engage in substantially gainful employment.

5.  After completion of the above and any additional development which the RO may deem necessary, the RO/AMC should then review the expanded record and readjudicate the issue of entitlement to increased disability ratings for PTSD.  The RO should also adjudicate the TDIU issue.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


